 



Exhibit 10.51
[EMPL_NAME]
Employee ID: [EMPLID]
Grant Number: [GRANT_ID]
APPLIED MATERIALS, INC.
RESTRICTED STOCK AGREEMENT
     Applied Materials, Inc. (the “Company”) hereby grants you, [EMPL_NAME] (the
“Employee”), an award of Restricted Stock under the Company’s Employee Stock
Incentive Plan (the “Plan”). The date of this Agreement is [GRANT_DT] ( (the
“Grant Date”). Subject to the provisions of the Terms and Conditions of
Restricted Stock Agreement (the “Terms and Conditions”), which constitute part
of this Agreement, and of the Plan, the principal features of this grant are as
follows:

         
Number of Shares of Restricted Stock:   [Number]
  Purchase Price per Share:   US $0.01
 
       
Scheduled Vesting Dates/Period of Restriction:
  Number of Shares:   [MAX_SHARES]
 
       
[VESTING SCHEDULE and/or PERFORMANCE VESTING CONDITIONS]*
  [Number]    

*Except as otherwise provided in the Terms and Conditions of this Agreement,
Employee will not vest in the Restricted Stock unless he or she is employed by
the Company or one of its Affiliates through the applicable vesting date.
IMPORTANT:
     Your electronic or written signature below indicates your agreement to
purchase the shares of Restricted Stock (the “Shares”) and your understanding
that this grant is subject to all of the terms and conditions contained in the
Terms and Conditions to this Agreement and the Plan. For example, important
additional information on vesting and forfeiture of the Shares covered by this
grant is contained in paragraphs 3 through 6 of the Terms and
Conditions.  PLEASE BE SURE TO READ ALL OF THE TERMS AND CONDITIONS OF THIS
GRANT AGREEMENT.

          EMPLOYEE




 
[NAME]

Date:                                                                    ,
200___
                       

Please be sure to retain a copy of your signed Agreement; you may obtain a paper
copy at any time and at the Company’s expense by requesting one from Stock
Programs (see paragraph 11 below of the Terms and Conditions). You must accept
this Agreement by signing a paper copy of the Agreement and delivering it to
Stock Programs.

 



--------------------------------------------------------------------------------



 



TERMS AND CONDITIONS OF RESTRICTED STOCK GRANT
     1.     Grant.  Applied Materials, Inc. (the “Company”) hereby grants to the
Employee under the Company’s Employee Stock Incentive Plan (the “Plan”) the
number of Shares of Restricted Stock set forth on the first page of the Notice
of Grant of this Agreement for $0.01 per Share, commencing on the Grant Date,
subject to all of the terms and conditions in this Agreement and the Plan. By
accepting this grant of Restricted Stock, the par value purchase price for each
share of Restricted Stock (a) will be deemed paid by the Employee by past
services rendered by the Employee, if the Employee is an existing employee of
the Company or one of its Affiliates and not a newly-hired employee, or
(b) shall be paid to the Company by cash or check by the Employee, if the
Employee is a newly-hired employee of the Company or one of its Affiliates. Only
whole shares shall be issued.
     2.     Shares Held in Escrow.  Unless and until the Shares will have vested
in the manner set forth in paragraphs 3 through 5, such Shares will be issued in
the name of the Employee and held by the Stock Programs Department of the
Company (or its designee) as escrow agent (the “Escrow Agent”), and will not be
sold, transferred or otherwise disposed of, and will not be pledged or otherwise
hypothecated. The Company may determine to issue the Shares in book entry form
and/or may instruct the transfer agent for its Common Stock to place a legend on
the certificate or certificates representing the Restricted Stock or otherwise
note in its records as to the restrictions on transfer set forth in this
Agreement and the Plan. The Shares, which may be issued in certificate or book
entry form, will not be delivered by the Escrow Agent to the Employee unless and
until the Shares have vested and all other terms and conditions in this
Agreement have been satisfied.
     3.     Vesting Schedule/Period of Restriction.  Except as provided in
paragraphs 4 and 5, and subject to paragraph 6, the Shares awarded by this
Agreement shall vest in accordance with the vesting provisions set forth on the
first page of this Agreement. Shares shall not vest in the Employee in
accordance with any of the provisions of this Agreement unless the Employee
shall have been continuously employed by the Company or by one of its Affiliates
from the Grant Date until the date vesting otherwise is scheduled to occur.
     4.     Modifications to Vesting Schedule.
     (a)     Vesting upon Personal Leave of Absence. In the event that the
Employee takes a personal leave of absence (“PLOA”), the Shares awarded by this
Agreement that are scheduled to vest shall be modified as follows:
     (i)     if the duration of the Employee’s PLOA is six (6) months or less,
the vesting schedule set forth on the first page of this Agreement shall not be
affected by the Employee’s PLOA.
     (ii)     if the duration of the Employee’s PLOA is greater than six
(6) months but not more than twelve (12) months, the scheduled vesting of any
Shares awarded by this Agreement that are

2



--------------------------------------------------------------------------------



 



not then vested shall be deferred for a period of time equal to the duration of
the Employee’s PLOA less six (6) months.
     (iii)     if the duration of the Employee’s PLOA is greater than twelve
(12) months, any Shares awarded by this Agreement that are not then vested will
immediately terminate.
     (iv)     Example 1. Employee is scheduled to vest in Shares on January 1,
2007. On May 1, 2006, Employee begins a six-month PLOA. Employee’s Shares will
still be scheduled to vest on January 1, 2007.
     (v)     Example 2. Employee is scheduled to vest in Shares on January 1,
2007. On May 1, 2006, Employee begins a nine-month PLOA. Employee’s Shares
awarded by this Agreement that are scheduled to vest after November 2, 2006 will
be modified (this is the date on which the Employee’s PLOA exceeds six
(6) months). Employee’s Shares now will be scheduled to vest on April 1, 2007
(three (3) months after the originally scheduled date).
     (vi)     Example 3. Employee is scheduled to vest in Shares on January 1,
2007. On May 1, 2006, Employee begins a 13-month PLOA. Employee’s Shares will
terminate on May 2, 2007.
     In general, a “personal leave of absence” does not include any legally
required leave of absence. The duration of the Employee’s PLOA will be
determined over a rolling twelve- (12-) month measurement period. Shares awarded
by this Agreement that are scheduled to vest during the first six (6) months of
the Employee’s PLOA will continue to vest as scheduled. However, Shares awarded
by this Agreement that are scheduled to vest after the first six (6) months of
the Employee’s PLOA will be deferred or terminated depending on the length of
the Employee’s PLOA. The Employee’s right to vest in Shares awarded by this
Agreement shall be modified as soon as the duration of the Employee’s PLOA
exceeds six (6) months.
     (b)     Death of Employee. In the event that the Employee incurs a
Termination of Service due to his or her death, one hundred percent (100%) of
the Shares subject to this Restricted Stock award shall vest on the date of the
Employee’s death. In the event that any applicable law limits the Company’s
ability to accelerate the vesting of this award of Restricted Stock, this
Paragraph 4(b) shall be limited to the extent required to comply with applicable
law. Notwithstanding any contrary provision of this Agreement, if the Employee
is subject to Hong Kong’s ORSO provisions, the first sentence of this
Paragraph 4 (b) shall not apply to this award of Restricted Stock.
     5.     Committee Discretion.  The Committee, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Shares at any time, subject to the terms of the Plan. If so
accelerated, such Shares will be considered as having vested as of the date
specified by the Committee.
     6.     Forfeiture.  Notwithstanding any contrary provision of this
Agreement, the balance of the Shares that have not vested at the time of
Employee’s Termination of Service will be forfeited and automatically
transferred to and reacquired by the Company at no cost to the Company upon the

3



--------------------------------------------------------------------------------



 



date the Employee incurs a Termination of Service for any reason. The Employee
shall not be entitled to a refund of the price paid for the Shares returned to
the Company pursuant to this paragraph 6. The Employee hereby appoints the
Escrow Agent with full power of substitution, as the Employee’s true and lawful
attorney-in-fact with irrevocable power and authority in the name and on behalf
of the Employee to take any action and execute all documents and instruments,
including, without limitation, stock powers which may be necessary to transfer
the certificate or certificates evidencing such unvested Shares to the Company
upon such Termination of Service.
     7.     Withholding of Taxes.  The Company (or the employing Affiliate) will
withhold a portion of the Shares that have an aggregate market value sufficient
to pay all taxes and social insurance liability and other requirements in
connection with the Shares, including, without limitation, (a) all federal,
state and local income, employment and any other applicable taxes that are
required to be withheld by the Company or the employing Affiliate, (b) the
Employee’s and, to the extent required by the Company (or the employing
Affiliate), the Company’s (or the employing Affiliate’s) fringe benefit tax
liability, if any, associated with the grant, vesting, or sale of the Award and
the Shares issued thereunder, and (c) all other taxes or social insurance
liabilities with respect to which the Employee has agreed to bear responsibility
(together, the “Tax Obligations”). Notwithstanding the foregoing, the Company,
in its sole discretion, may require the Employee to make alternate arrangements
satisfactory to the Company for such withholdings or remittances in advance of
the arising of any remittance obligations to which the Employee has agreed or
any withholding obligations. The number of Shares withheld pursuant to the prior
sentence will be rounded up to the nearest whole Share, with no refund for any
value of the Shares withheld in excess of the Tax Obligation as a result of such
rounding.
     Notwithstanding any contrary provision of this Agreement, no Shares will be
issued unless and until satisfactory arrangements (as determined by the Company)
will have been made by the Employee with respect to the payment of any income
and other taxes which the Company determines must be withheld or collected with
respect to such Shares. In addition and to the maximum extent permitted by law,
the Company (or the employing Affiliate) has the right to retain without notice
from salary or other amounts payable to the Employee, cash having a sufficient
value to satisfy any Tax Obligations that the Company determines cannot be
satisfied through the withholding of otherwise deliverable Shares or that are
due prior to the issuance of Shares under the Restricted Stock award. All Tax
Obligations related to the Restricted Stock award and any Shares delivered in
payment thereof are the sole responsibility of the Employee. Further, Employee
shall be bound by any additional withholding requirements included in the Notice
of Grant of this Agreement.
     8.     Rights as Stockholder.  Neither the Employee nor any person claiming
under or through the Employee will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until such Shares will have been issued (which may be in certificate or book
entry form), recorded on the records of the Company or its transfer agents or
registrars, and delivered (including through electronic delivery to a brokerage
account) to the Employee or the Escrow Agent. Except as provided in paragraph
10, after such

4



--------------------------------------------------------------------------------



 



issuance, recordation and delivery, the Employee will have all the rights of a
stockholder of the Company with respect to voting such Shares. Notwithstanding
any contrary provisions in this Agreement, any quarterly or other regular,
periodic dividends (as determined by the Company) paid on unvested Shares shall
be forfeited by the Employee and automatically returned to the Company. The
Company shall be entitled to receive any dividends and/or distributions on any
Shares held by the Escrow Agent until such Shares have vested in the manner set
forth in paragraphs 3 through 5.
     9.     No Effect on Employment.  Subject to any employment contract with
the Employee, the terms of such employment will be determined from time to time
by the Company, or the Affiliate employing the Employee, as the case may be, and
the Company, or the Affiliate employing the Employee, as the case may be, will
have the right, which is hereby expressly reserved, to terminate or change the
terms of the employment of the Employee at any time for any reason whatsoever,
with or without good cause. The transactions contemplated hereunder and the
vesting schedule set forth on the first page of this Agreement do not constitute
an express or implied promise of continued employment for any period of time. A
leave of absence or an interruption in service (including an interruption during
military service) authorized or acknowledged by the Company or the Affiliate
employing the Employee, as the case may be, shall not be deemed a Termination of
Service for the purposes of this Agreement.
     10.     Changes in Shares.  In the event that as a result of a stock or
extraordinary cash dividend, stock split, distribution, reclassification,
recapitalization, combination of shares or the adjustment in capital stock of
the Company or otherwise, or as a result of a merger, consolidation, spin-off or
other corporate transaction or event, the Shares will be increased, reduced or
otherwise affected, and by virtue of any such event the Employee will in his or
her capacity as owner of unvested Shares which have been awarded to him or her
(the “Prior Shares”) be entitled to new or additional or different shares of
stock, cash or other securities or property (other than rights or warrants to
purchase securities); such new or additional or different shares, cash or
securities or property will thereupon be considered to be unvested Restricted
Stock and will be subject to all of the conditions and restrictions that were
applicable to the Prior Shares pursuant to this Agreement and the Plan. If the
Employee receives rights or warrants with respect to any Prior Shares, such
rights or warrants may be held or exercised by the Employee, provided that until
such exercise, any such rights or warrants, and after such exercise, any shares
or other securities acquired by the exercise of such rights or warrants will be
considered to be unvested Restricted Stock and will be subject to all of the
conditions and restrictions which were applicable to the Prior Shares pursuant
to the Plan and this Agreement. The Committee in its sole discretion at any time
may accelerate the vesting of all or any portion of such new or additional
shares of Restricted Stock, cash or securities, rights or warrants to purchase
securities or shares or other securities acquired by the exercise of such rights
or warrants.
     11.     Address for Notices.  Any notice to be given to the Company under
the terms of this Agreement will be addressed to the Company, in care of Stock
Programs, at Applied Materials, Inc., 2881 Scott Boulevard., M/S 2023, P.O. Box
58039, Santa Clara, CA 95050, or at such other address as the Company may
hereafter designate in writing.

5



--------------------------------------------------------------------------------



 



     12.     Grant is Not Transferable.  Except to the limited extent provided
in this Agreement, the unvested Shares subject to this grant and the rights and
privileges conferred hereby will not be transferred, assigned, pledged or
hypothecated in any way (whether by operation of law or otherwise) and will not
be subject to sale under execution, attachment or similar process. Upon any
attempt to transfer, assign, pledge, hypothecate or otherwise dispose of any
unvested Shares subject to this grant, or any right or privilege conferred
hereby, or upon any attempted sale under any execution, attachment or similar
process, this grant and the rights and privileges conferred hereby immediately
will become null and void.
     13.     Restrictions on Sale of Securities.  The Shares issued under this
Agreement will be registered under U. S. federal securities laws and will be
freely tradable upon receipt following vesting. However, an Employee’s
subsequent sale of the Shares may be subject to any market blackout-period that
may be imposed by the Company and must comply with the Company’s insider trading
policies, and any other applicable securities laws.
     14.     Binding Agreement.  Subject to the limitation on the
transferability of this grant contained herein, this Agreement will be binding
upon and inure to the benefit of the heirs, legatees, legal representatives,
successors and assigns of the parties hereto.
     15.     Additional Conditions to Release from Escrow.  The Company shall
not be required to issue Shares hereunder (in certificate or book entry form) or
release such Shares from the escrow established pursuant to paragraph 2 prior to
fulfillment of all the following conditions: (a) the admission of such Shares to
listing on all stock exchanges on which such class of stock is then listed;
(b) the completion of any registration or other qualification of such Shares
under any U. S. state or federal law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body,
which the Committee shall, in its sole discretion, deem necessary or advisable;
(c) the obtaining of any approval or other clearance from any U. S. state or
federal governmental agency, which the Committee shall, in its sole discretion,
determine to be necessary or advisable; and (d) the lapse of such reasonable
period of time following the date of grant of the Restricted Stock as the
Committee may establish from time to time for reasons of administrative
convenience.
     16.     Plan Governs.  This Agreement is subject to all the terms and
provisions of the Plan. In the event of a conflict between one or more
provisions of this Agreement and one or more provisions of the Plan, the
provisions of the Plan will govern. Capitalized terms used and not defined in
this Agreement will have the meaning set forth in the Plan.
     17.     Committee Authority.  The Committee will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Shares have vested). All actions
taken and all interpretations and determinations made by the Committee in good
faith will be final and binding upon the Employee, the Company and all other
interested persons. No member of the Committee

6



--------------------------------------------------------------------------------



 



will be personally liable for any action, determination or interpretation made
in good faith with respect to the Plan or this Agreement.
     18.     Captions.  Captions provided herein are for convenience only and
are not to serve as a basis for interpretation or construction of this
Agreement.
     19.     Agreement Severable.  In the event that any provision in this
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Agreement.
     20.     Modifications to the Agreement.  This Agreement constitutes the
entire understanding of the parties on the subjects covered. The Employee
expressly warrants that he or she is not accepting this Agreement in reliance on
any promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
     21.     Amendment, Suspension or Termination of the Plan.  By accepting
this Restricted Stock award, the Employee expressly warrants that he or she has
received a Restricted Stock award under the Plan, and has received, read and
understood a description of the Plan. The Employee understands that the Plan is
discretionary in nature and may be amended, suspended or terminated by the
Company at any time.
     22.     Labor Law.  By accepting this Restricted Stock award, the Employee
acknowledges that: (a) the grant of this Restricted Stock is a one-time benefit
which does not create any contractual or other right to receive future grants of
Restricted Stock, or benefits in lieu of Restricted Stock; (b) all
determinations with respect to any future grants, including, but not limited to,
the times when the Restricted Stock shall be granted, the number of Shares
subject to each Restricted Stock award, the Purchase Price per Share, and the
time or times when Restricted Stock shall vest, will be at the sole discretion
of the Company; (c) the Employee’s participation in the Plan is voluntary;
(d) the value of this Restricted Stock is an extraordinary item of compensation
which is outside the scope of the Employee’s employment contract, if any;
(e) this Restricted Stock is not part of the Employee’s normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments; (f) the vesting of this Restricted Stock ceases
upon termination of employment for any reason except as may otherwise be
explicitly provided in the Plan or this Agreement; (g) the future value of the
underlying Shares is unknown and cannot be predicted with certainty; (h) this
Restricted Stock has been granted to the Employee in the Employee’s status as an
employee of the Company or its Affiliates; (i) any claims resulting from this
Restricted Stock shall be enforceable, if at all, against the Company; and
(j) there shall be no additional obligations for any Affiliate employing the
Employee as a result of this Restricted Stock.
     23.     Disclosure of Employee Information.  By accepting this Restricted
Stock award, the Employee consents to the collection, use and transfer of
personal data as described in this paragraph.

7



--------------------------------------------------------------------------------



 



The Employee understands that the Company and its Affiliates hold certain
personal information about him or her, including his or her name, home address
and telephone number, date of birth, social security or identity number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all awards of Restricted Stock or any other entitlement to
shares of stock awarded, canceled, exercised, vested, unvested or outstanding in
his or her favor, for the purpose of managing and administering the Plan
(“Data”). The Employee further understands that the Company and/or its
Affiliates will transfer Data among themselves as necessary for the purpose of
implementation, administration and management of his or her participation in the
Plan, and that the Company and/or any of its Affiliates may each further
transfer Data to any third parties assisting the Company in the implementation,
administration and management of the Plan. The Employee understands that these
recipients may be located in the European Economic Area, or elsewhere, such as
in the U.S. or Asia.
     The Employee authorizes the Company to receive, possess, use, retain and
transfer the Data in electronic or other form, for the purposes of implementing,
administering and managing his or her participation in the Plan, including any
requisite transfer to a broker or other third party with whom he or she may
elect to deposit any Shares of stock acquired from this award of Restricted
Stock of such Data as may be required for the administration of the Plan and/or
the subsequent holding of Shares of stock on his or her behalf. The Employee
understands that he or she may, at any time, view the Data, require any
necessary amendments to the Data or withdraw the consent herein in writing by
contacting the Human Resources Department and/or the Stock Programs
Administrator for his or her employer.
     24.     Notice of Governing Law.  This award of Restricted Stock shall be
governed by, and construed in accordance with, the laws of the State of
California, U.S.A., without regard to principles of conflict of laws.
o  O  o

8